276 F.3d 634 (D.C. Cir. 2002)
Public Citizen, Appellantv.Department of State, et al., Appellees
No. 00-5387
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued November 13, 2001Decided January 25, 2002

[Copyrighted Material Omitted][Copyrighted Material Omitted]
Appeal from the United States District Court  for the District of Columbia (No. 98cv01423)
Michael E. Tankersley argued the cause for appellant. With him on the briefs was Alan B. Morrison.
Matthew M. Collette, Attorney, U.S. Department of Justice,  argued the cause for appellees.  With him on the brief were  Wilma A. Lewis, U.S. Attorney at the time the brief was  filed, Leonard Schaitman, Attorney, U.S. Department of Justice, and John Schnitker, Attorney, U.S. Department of  State.
Before:  Edwards and Tatel, Circuit Judges, and  Silberman, Senior Circuit Judge.
Opinion for the Court filed by Circuit Judge Tatel.
Tatel, Circuit Judge:


1
When the State Department responds to Freedom of Information Act requests, it generally  declines to search for documents produced after the date of  the requester's letter.  Challenging this "date-of-request cutoff" policy, appellant claims that the Department promulgated  it without notice and opportunity to comment as required by  the Administrative Procedure Act, and that, in any event, the  policy is unreasonable both generally and as applied to appellant's particular request because it forces FOIA requesters to  file multiple requests.  We reject the former claim because  the policy falls within the APA's exemption for "rules of  agency organization, procedure or practice."  Finding that  the State Department has failed to substantiate its claim that  an "administrative nightmare" would result were it unable to  apply the date-of-request cut-off policy, however, we agree  with appellant that the policy is unreasonable both generally  and as applied to its FOIA request.  Finally, we reject  appellant's additional claim that the Department improperly  invoked FOIA's national security exemption to withhold some  otherwise responsive information.

I.

2
The State Department processes FOIA requests in four  stages.  During the first stage, it mails a letter to the  requester acknowledging receipt and assigning an identification number.  Grafeld Decl. II p 18.  This initial letter also  informs the requester that the "cut-off date ... is the date of  the requester's letter" and that "no documents ... originat[ing] after the date of [the] letter will be retrieved." Sforza Decl. p 6.  During the second stage, the Department's  Statutory Compliance & Research Division determines "which  offices, overseas posts, or other records systems within the Department may reasonably be expected to contain the information requested."  Grafeld Decl. II p 23.  The Department  then "task[s]" these various components to search for responsive documents.  Id. p 28.  The speed at which the tasked  component completes a search depends largely on available  personnel, the nature of the request and the number of  outstanding requests.  "By far" the most frequently tasked  component is the Department's Central Foreign Policy File, a  centralized automated records system containing the "most  comprehensive authoritative compilation of documents," including documents "that establish, discuss or define foreign  policy," as well as "official record copies of incoming and  outgoing Department communications."  Id. p 24.  Consequently, the Central File has the "longest queue" of any  Department component.  Id. p 46.  During the third phase of  FOIA request processing, the Department reviews the retrieved documents to determine whether it should withhold  any, or portions thereof, pursuant to one of FOIA's nine  exemptions.  During the final phase, the Department copies  the documents, redacts classified material and releases them  to the requester.


3
In April 1998, appellant Public Citizen, a non-profit, public  interest organization "dedicated to the study and promotion  of public health and ... consumer welfare," Appellant's Opening Br. at ii, sent a FOIA request to the Department asking  for records describing its "current system for managing word  processing files ... and electronic mail messages," as well as  "disposition schedule[s] submitted to the National Archives  concerning the transfer or disposal" of these materials.  Grafeld Decl. I p 4.  Three months later, the Department released  seven documents in full, as well as an eighth with portions  redacted pursuant to FOIA's first exemption, the national  security exemption, 5 U.S.C.  552(b)(1).  This final document was a thirty-five chapter "records disposition schedule,"  essentially a document index with each entry containing a  brief description of a Department record and designating the  record as "permanent" or "temporary."  Ronan Decl. p 4. Although the Department initially withheld all 119 entries  pertaining to the Bureau of Intelligence and Research, it eventually released all but portions of seventeen entries. According to the Department, the withheld portions describe  "sources and methods of intelligence collection [that] would  identify substantive areas in which intelligence activities have  been carried out or might be undertaken in the future," as  well as "identif[y] persons and organizations that ... participate in ... intelligence activities."  Grafeld Decl. I p 17. Significantly for this case, the letter accompanying the released documents stated that although the Department typically declines to retrieve documents produced after the date  of the FOIA request, the Department had waived this "date-of-request cut-off" policy as a courtesy to Public Citizen.  Id.  p 9.


4
Meanwhile, in response to the initial withholding, Public  Citizen had filed suit in the United States District Court for  the District of Columbia claiming that the Department promulgated the cut-off policy without the notice and comment  required by the Administrative Procedure Act, 5 U.S.C.   553(b), and that the cut-off policy was unreasonable both  generally and as applied to its request.  Public Citizen also claimed that in withholding portions of the seventeen record  entries, the Department had improperly invoked FOIA's national security exemption.


5
Before anything significant occurred in the district court,  Public Citizen submitted two additional FOIA requests.  The  first, made in June, sought documents relating to "international investment issues," including discussions or negotiations of the Multilateral Agreement on Investment.  Grafeld  Decl. II p 43.  The Department acknowledged this request  with its standard letter, which included a paragraph informing Public Citizen that it would apply its usual date-of-request  cut-off policy.  The second request, made in October, sought  four specific record disposition schedules and two related  "appraisal memoranda" from the National Archives and Records Administration.  Appellees' Br. at 13.  The Archives  released two of these schedules in full but, after consulting  with the State Department (the relevant classification authority), invoked FOIA's national security exemption to withhold  portions of the remaining documents that essentially duplicated information withheld in response to Public Citizen's April  FOIA request.  See id.  (Archives documents "contained the  same information in the Department of State records previously withheld as classified");  Appellant's Opening Br. at 1213 (Archives documents "included the same information in the  database entries withheld by the Department").  Amending  its complaint in the district court, Public Citizen challenged  the application of the cut-off policy to the June request and  charged that the Department had improperly classified the  Archives material.


6
In May 2000, the district court dismissed Public Citizen's  challenge to the cut-off policy as applied to the April FOIA  request because the Department had in fact not applied it. The court dismissed as unripe Public Citizen's challenge to  the cut-off policy generally, finding it insufficiently "crystallized," as well as Public Citizen's challenge to the cut-off  policy as applied to the June FOIA request, reasoning it was  "not possible ... to know" whether the cut-off policy would  be applied to that request.  Pub. Citizen v. Dep't of State, 100 F. Supp. 2d 10, 18 (D.D.C. 2000).  Finding the policy a "rule[ ]  of agency organization ... or practice" exempt from notice  and comment, the district court also granted summary judgment for the Department on Public Citizen's APA claim.  Id.  at 20-21.


7
Turning to the Department's invocation of FOIA's national  security exemption, the district court, after examining a classified State Department declaration in camera, found that the  Department had, for the most part, demonstrated that the  withheld material was classifiable.  At the same time, however, the court ordered the "disposition dates" on the seventeen  record entries released because they were "apparently ...  meaningful" to Public Citizen and easily segregable.  Id. at  25.  Because in responding to Public Citizen's FOIA request,  the Department had classified some information the organization sought, the district court held that pursuant to Executive  Order 12,958, the Department and Archives had to show that  they had not previously released the withheld portions.  Id.  at 22 (citing Exec. Order No. 12,958  1.8(d) (requiring  agencies classifying information in response to a FOIA request to show that they have not previously released the  information)).  Although the district court found that the two  agencies had generally satisfied this burden, it ordered the  Department to file a supplemental declaration addressing  whether it had ever previously disclosed the information  contained in the Archives documents.  As part of its ruling on  the public disclosure issue, the district court rejected Public  Citizen's arguments that the government declarants lacked  "personal knowledge" of agency procedure, and thus denied  Public Citizen's motion to strike the relevant portions of the  declarations.  Id. at 26 n.11.  It also denied Public Citizen's  motion for additional discovery.  After the Department filed  its supplemental declaration, the district court entered final  judgment for the Department.


8
Public Citizen appeals the district court's dismissal of its  challenges to the reasonableness of the cut-off policy as  unripe and the grant of summary judgment with respect to  the remaining claims, as well as the district court's discovery  and evidentiary rulings.  We review the former de novo,  Wilson v. Pena, 79 F.3d 154, 160 n. 1 (D.C. Cir. 1996) ("Our  standard of review under Federal Rules 12(b)(6) and 56 is the  same:  de novo."), and the latter for abuse of discretion, White  v. Fraternal Order of Police, 909 F.2d 512, 517 (D.C. Cir.  1990) (reviewing district court's discovery ruling for abuse of  discretion);  O'Regan v. Arbitration Forums, Inc., 246 F.3d 975, 986 (7th Cir. 2001) (reviewing district court's decision to  strike parts of an affidavit for abuse of discretion).

II.

9
We begin with Public Citizen's claim that the Department  unlawfully promulgated the cut-off policy without the notice  and opportunity to comment required by the APA.  The  Department responds that its cut-off policy is procedural and  thus covered by the APA's exemption from notice and comment for "rules of agency organization, procedure, or practice," 5 U.S.C.  553(b)(3)(A).  According to Public Citizen,  the cut-off policy cannot be considered procedural because it  "substantially ... affects rights" by "needlessly multipl[ying] the number of FOIA requests that must be submitted to  obtain access to records."  Appellant's Opening Br. at 33-34. We have, however, characterized agency rules as procedural  even where their effects were far harsher than the Department's date-of-request cut-off policy.  For example, in Ranger v. FCC, we found an agency rule establishing a cut-off date  for the filing of radio license applications to be procedural  even though the failure to observe the rule cost appellants a  radio broadcast license.  294 F.2d 240, 243-44 (D.C. Cir.  1961).


10
As we recognized in American Hospital Ass'n v. Bowen,  "[o]ver time, our circuit in applying the  553 exemption for  procedural rules has gradually shifted focus from asking  whether a given procedure has a 'substantial impact' on  parties to ... inquiring more broadly whether the agency  action ... encodes a substantive value judgment."  834 F.2d 1037, 1047 (D.C. Cir. 1987) (citation omitted).  This "gradual  move," we noted, "reflects a candid recognition that even  unambiguously procedural measures affect parties to some  degree."  Id.  More recently, in JEM Broadcasting Co. v.  FCC, we found that FCC "hard look rules," which required  the dismissal of flawed license applications without leave to  amend, were procedural despite their sometimes harsh effects.  22 F.3d 320, 327-28 (D.C. Cir. 1994).  In doing so, we  rejected the argument that the rules encoded substantive  value judgments because they valued applications without  errors over those with minor errors.  Id. Clarifying the  American Hospital standard, we held that in referring to  "value judgments" in that case, we had not intended to  include "judgment[s] about what mechanics and processes are  most efficient" because to do so would "threaten[ ] to swallow  the procedural exception to notice and comment, for agency  housekeeping rules often embody [such] judgment[s]."  Id. at  328.


11
Because the Department's cut-off policy applies to all FOIA  requests, making no distinction between requests on the basis  of subject matter, it clearly encodes no "substantive value  judgment," Am. Hosp., 834 F.2d at 1047.  To be sure, the  policy does represent a "judgment" that a date-of-request cutoff promotes the efficient processing of FOIA requests, but a  "judgment about procedural efficiency ... cannot convert a  procedural rule into a substantive one."  James V. Hurson  Assocs., Inc. v. Glickman, 229 F.3d 277, 282 (D.C. Cir. 2000)  (internal quotation marks and citation omitted).  Consequently, we agree with the district court that the Department's cutoff policy represents a prototypical procedural rule properly  promulgated without notice and comment.

III.

12
Before considering the merits of Public Citizen's alternative  argument--that the cut-off policy is unreasonable--we must  address the Department's assertion, embraced by the district  court, that the policy is unripe for review either generally or  as applied to the June request.  Ripeness inquiry requires  that we evaluate "the fitness of the issues for judicial decision  and the hardship to the parties of withholding court consideration."  Texas v. United States, 523 U.S. 296, 300-301 (1998)  (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 149 (1967)). "[U]nder the ripeness doctrine, the hardship prong ... is not  an independent requirement divorced from the consideration  of the institutional interests of the court and agency."  Payne  Enters., Inc. v. United States, 837 F.2d 486, 493 (D.C. Cir.  1988).  A case is ripe "when it presents a concrete legal  dispute [and] no further factual development is essential to  clarify the issues, ... [and] there is no doubt whatever that  the challenged agency practice has crystallized sufficiently for  purposes of judicial review."  Rio Grande Pipeline Co. v.  FERC, 178 F.3d 533, 540 (D.C. Cir. 1999) (alterations in  original) (internal quotation marks and citation omitted).


13
The Department argues that Public Citizen's generic challenge is unripe because it does not apply an "across-the-board  cut-off rule."  Appellees' Br. at 26.  In fact, the Department  contends, it will "on occasion" perform a "more comprehensive search."  Id.  The record, however, provides little if any  support for the notion that the cut-off policy is flexible.  The  Department's published guidance states unequivocally that "the Department has established that the cut-off date ... is  the date of the initial request," http:  //foia.state.gov/ faqs.asp#Q15 (last visited Jan. 4, 2002), and all Department  acknowledgment letters refer to the cut-off policy as a "condition[ ] which govern[s] all [FOIA] requests," Sforza Decl. p 6. The only evidence of flexibility that the Department points to  is the fact that it did not apply the cut-off policy to Public  Citizen's initial FOIA request.  But we have never allowed  agencies to defeat judicial review of their standards by occasionally waiving them in individual cases.  See, e.g., Better  Gov't Ass'n v. Dep't of State, 780 F.2d 86, 91 (D.C. Cir. 1986)  (holding challenge to fee waiver policy as applied moot because agency had waived fees, but finding challenge to "facial" validity of fee waiver ripe).  This general principle  applies with special force here:  At oral argument, Department counsel was unable to give any reason for the waiver,  leading us to suspect that the Department waived the cut-off  policy only to avoid having it attacked by a vigorous litigant  like Public Citizen.


14
Equally unconvincing is the Department's argument that  the generic challenge is unripe because the reasonableness of  the cut-off policy turns on "the particular circumstances of  the case."  Appellees' Br. at 27.  As a non-profit organization  that has "submitted ... and plans to continue to submit  FOIA requests" to the Department, First Amend. Compl.  p 27, Public Citizen seeks a declaration that the Department's  reflexive application of the date-of-request cut-off policy to all  FOIA requests is unreasonable.  Public Citizen does not  argue that the Department may never under any circumstances reasonably apply a date-of-request cut-off to a particular FOIA request.  Although such a claim might well be  impossible to adjudicate outside the "particular circumstances" of one or more FOIA requests, the claim Public  Citizen mounts in this case, by its very nature, is not. Finding no "institutional interests," Payne Enters., 837 F.2d  at 493, in deferring review, we think Public Citizen's generic  challenge is ripe.


15
We reach the same conclusion with respect to Public Citizen's challenge to the cut-off policy as applied to its June request, even though the record before the district court does  not indicate whether the Department in fact "exercised its  discretion to retrieve documents created after the date of the  request."  Pub. Citizen, 100 F. Supp. 2d at 17-18.  As we  said in Better Government, "[w]here ... the agency has  stated that the action in question governs and will continue  to govern its decisions, such action must be viewed as final in  our analysis of ripeness." 780 F.2d at 93.  Here, the Department sent Public Citizen a letter expressly saying that it  considered the date of the letter to be the "cut-off" date, thus  creating a controversy ripe for judicial review.


16
Public Citizen argues that the cut-off policy is unreasonable  because it forces the organization to "periodically ... resubmit the identical request in order to get more recent records." Appellant's Opening Br. at 30.  In support of this argument,  Public Citizen relies on our decision in McGehee v. CIA, 697 F.2d 1095 (D.C. Cir. 1983).  In that case, a freelance journalist filed a FOIA request with the Central Intelligence Agency  seeking all documents relating to the infamous Jonestown  Massacre.  Id.  Following its usual practice, the CIA's Information and Privacy Division "tasked" the divisions most likely  to possess relevant documents.  Id. at 1098.  Though the  journalist made the initial request in December 1978, by  November 1980, almost two years later, the CIA had neither  released any documents nor provided any meaningful information about the status of the request.  Id. at 1099.  The  journalist sued, claiming that the CIA's use of a date-of-request cut-off policy was unreasonable.  Id.


17
We began by rejecting the CIA's contention that because  the "language in ... FOIA and authoritative case law interpreting the statute establishes that the use of a time-of-request cut-off is always reasonable," we should "decide question from a generic standpoint."  Id. at 1102.  In particular, we rejected the CIA's reliance on cases holding that  FOIA does not require "an agency ... [to] continuously ...  update its responses," reasoning that "the question presented  in this case is whether, when an agency first releases documents ... it may use a [date-of-request] cut-off."  Id.  "That  an agency has no obligation, after it has once responded fully to a FOIA request," we noted, "has little bearing on the issue  before us."  Id.


18
We then considered the reasonableness of the date-of-request cut-off policy as applied to the journalist's particular  FOIA request.  The CIA defended the policy as necessary to  avoid an "administrative nightmare."  Id. at 1103.  "Confusion," the CIA argued, "might be engendered by different  agency components using different cut-off dates," fee schedules would be "disrupt[ed]" without such a policy, and it  would experience increased costs from the "successive ...  searches that might be necessary if the date of a final  response or the date of litigation were employed as a cut-off." Id. at 1103-04 (internal quotation marks omitted).  The CIA  also claimed that it needed the date-of-request cut-off policy  to preserve the "expeditious[ ] processing [of] relatively simple requests."  Id. at 1104 n. 41.  Finding the CIA's arguments "either unpersuasive or irrelevant" in the "absence of  more detailed substantiation," we hypothesized an "alternative procedure[ ] without the flaws of the [date]-of-request  cut-off policy and without any real potential for ... administrative nightmares," namely, that at minimum, the CIA could  use as the cut-off date the date on which the Information and  Privacy Division determined which components to "task."  Id.  at 1103-04.


19
According to Public Citizen, McGehee controls this case and  requires that we find the State Department's cut-off policy  unreasonable both generally and as applied to the June  request.  The Department urges us not to address these  questions but instead to remand to the district court, which  because it dismissed Public Citizen's claims as unripe, never  reached the merits of the McGehee issue.  We see no reason  to remand.  Not only was the Department aware of McGehee,  but given the procedural posture of this case--cross-motions  for summary judgment--it had every opportunity to justify  its policy.  See Frito-Lay, Inc. v. Willoughby, 863 F.2d 1029,  1032-33 (D.C. Cir. 1988) (holding that court must enter  summary judgment against nonmovant who bears the burden  of production and fails to meet that burden).


20
We need not linger long over the Department's attempts to  justify its reflexive application of the cut-off policy to every  request regardless of circumstances.  McGehee expressly rejected the proposition that under FOIA, the "use of a time-ofrequest cut-off date is always reasonable."  McGehee, 697 F.2d at 1102.  Although specific circumstances in some agencies may render an across-the-board rule reasonable, the  Department has made no showing that warrants such an  approach in its case.


21
The Department advances two justifications for its cut-off  policy as applied to Public Citizen's June request.  It first  argues that although the use of a "later cut-off date" might  have resulted in the retrieval of more documents, Public  Citizen would have had to "wait a longer time."  Appellees'  Br. at 34.  As noted above, however, McGehee rejected a  similar argument advanced by the CIA, 697 F.2d at 104-05  n.41, and we find the claim likewise unsubstantiated here. Because the Department has a large "backlog" of FOIA  requests, Grafeld Decl. II p 2, and because Public Citizen has  no way of knowing whether the Department created new  responsive documents after the date of its June request, the  policy's net result is to increase processing time by forcing  Public Citizen to file multiple FOIA requests to obtain documents that the Department would have released in response  to a single request had it used a later cut-off date.


22
Second, the Department points out that because the June  request was not limited to a "central records system," the  Department must "task various offices and components" to  search for responsive records.  Since searches may take place  in "different components ... at vastly different times for the  same FOIA request," the Department argues, a "date-ofrequest" cut-off policy avoids the "confusion of having multiple cut-off dates on a given request, and provides requesters  with a clear basis for determining whether a subsequent  request might be necessary."  Appellees' Br. at 35-36. Again, we rejected just such a claim in McGehee, hypothesizing an alternative procedure that would utilize a "cut-off date  much later than the time of the original request ... result[ ] in a much fuller search and disclosure." 697 F.2d at 1104.  The same is true here:  Because the Central File is  typically the component searched last--it possesses the longest queue--and because, as the Department concedes, the  Central File contains the "most comprehensive" collection of  Department documents, Grafeld Decl. II p 46, the current  policy of releasing only documents prepared before the request date permits the Department to withhold, with little or  no justification, a potentially large number of relevant documents.  At the very least, we think that with minimal administrative hassle, the Department could apply a date-of-search  cut-off to the Central File.


23
In short, like the CIA in McGehee, the State Department  has failed to substantiate its claim that an "administrative  nightmare," 697 F.2d at 1103, would result were it unable to  apply the date-of-request cut-off policy to Public Citizen's  June request.  In reaching this conclusion, we emphasize that  nothing in this opinion precludes either the Department or  any other federal agency from attempting a more compelling  justification for imposing a date-of-request cut-off on a particular FOIA request.

IV.

24
This brings us to Public Citizen's challenge to State's and  Archives' invocation of FOIA's national security exemption. According to Public Citizen, the district court erred when it  concluded that the Department (which has sole classification  authority) has shown that the information withheld relates to  national security.  Public Citizen also argues that even if the  material does relate to national security, the two agencies  must show that they have never previously released the  material publicly.  We disagree with both contentions.


25
The government has the initial burden of demonstrating  that requested material is classifiable.  Halperin v. CIA, 629 F.2d 144, 147 (D.C. Cir. 1980).  Summary judgment may be  granted on this issue "on the basis of agency affidavits if they contain reasonable specificity of detail rather than  merely conclusory statements, and ... they are not called  into question by contradictory evidence in the record or by evidence of agency bad faith."  Id. at 148.  In this case, the  Department's declaration states as follows:


26
Withheld ... information ... relates directly to intelligence activities, sources or methods, discussed in detail in the Document Description shown below.  Disclosure of this information could enable foreign governments or foreign persons or entities opposed to United States foreign policy objectives to identify U.S. intelligence activities, sources or methods and to undertake countermeasures that could frustrate the ability of the U.S. Government to acquire information necessary to the formulation and implementation of U.S. foreign policy.  Disclosure of this information, therefore, "... reasonably could be expected to result in damage to the national security...."


27
Machak Decl. II p 11.  In Halperin, we found similar language sufficient to sustain the government's burden.  In that  case, the CIA stated that if the names of its attorneys were  revealed "representatives of hostile, foreign intelligence services working in this country [could], by a variety of techniques, ... undertake courses of action to ascertain ... other  contacts [or] other locations, and then arrive at determinations whether [the attorney] is doing any other function for  the [CIA]."  Halperin, 629 F.2d at 149.  The sworn statement in this case--that "[d]isclosure ... could enable foreign  persons or entities opposed to United States foreign policy  objectives to identify U.S. intelligence activities, sources or  methods"--is equally specific and detailed.  To be absolutely  sure, like the district court, we reviewed the classified portion  of the declaration and are satisfied that the government has  sustained its burden.


28
In the face of the Department's reasonably detailed declaration, Public Citizen points to only one source of "contradictory evidence," id.:  the fact that after reviewing the Archives  documents, the Department turned over certain information  that it had earlier refused to release in response to Public  Citizen's first FOIA request.  Yet we have previously declined to find subsequent disclosure as evidence of bad faith, reasoning that "to effectively penalize an agency for voluntarily declassifying documents would work mischief by creating an incentive against disclosure."  Pub. Citizen v. Dep't of  State, 11 F.3d 198, 203 (D.C. Cir. 1993) (internal quotation  marks and citation omitted).  That principle applies here as  well.


29
Public Citizen next claims that the government's declarations are insufficient to demonstrate that the information  withheld had never been previously released because the  declarants did not rely on "personal knowledge."  Appellant's  Opening Br. at 39.  This argument rests on a misunderstanding of the burden of production.  Although it is true that  under certain circumstances, previously released information  "cannot be withheld under exemption[ ] one," we have made  clear that "a plaintiff asserting a claim of prior disclosure  must bear the initial burden of pointing to specific information in the public domain that appears to duplicate that being  withheld."  Afshar v. Dep't of State, 702 F.2d 1125, 1129 (D.C.  Cir. 1983).  "This is so," we have explained, "because the task  of proving the negative, that the information has not been  revealed, might require the government to undertake an  exhaustive, potentially limitless, search."  Davis v. Dep't of  Justice, 968 F.2d 1276, 1279 (D.C. Cir. 1992).  Public Citizen  points to no "specific information in the public domain" that  might "duplicate that being withheld."  Afshar, 702 F.2d at  1130.  Instead, it argues that if researchers had requested  the documents, Archives employees might have shown the  documents to them.  Such speculation neither satisfies Public  Citizen's burden of production, cf. Cottone v. Reno, 193 F.3d 550, 554 (D.C. Cir. 1999) (plaintiff met burden by demonstrating that audio tapes containing information had been "aired  publicly in open court"), nor demonstrates that the district  court's denial of the organization's request for further discovery amounted to an abuse of discretion, see White, 909 F.2d at  517.

V.

30
In sum, we conclude that (1) the cut-off policy is a procedural rule properly promulgated without notice and comment, (2) Public Citizen's McGehee challenges to the cut-off policy  generally and as applied to its June request are ripe, (3) the  cut-off policy is unreasonable both generally and as applied to  Public Citizen's June request and (4) the Department and  Archives properly withheld material pursuant to FOIA's national security exemption.  Thus, we affirm in part, reverse in  part, and remand to the district court for further proceedings  consistent with this opinion.


31
So ordered.